DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of claims
Claims 1-27 are the current claims hereby under examination and pending in the instant application.

Priority
	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Specification
The disclosure is objected to because of the following informalities:  
In paragraph [0022] lines 17-18, “The funnel sheet 10 can also made under clean room conditions.” should read “The funnel sheet 10 can also be made under clean room conditions”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 10-11, 13-14 and 21-22 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Webb et al. (US 6,358,477), hereinafter Webb.


    PNG
    media_image1.png
    957
    790
    media_image1.png
    Greyscale
Regarding claim 1, Webb teaches a funnel (funnel 16; Fig 1) for use with a sample collection container (“for obtaining urine samples” [Col 2, lines 57-58]) comprising a sheet (“funnel 16 preferably comprises a flexible sheet material” [Col 3, lines 13-14]; Fig 1), a first attachment mechanism (“the distal end of the funnel 16 attaches with an adhesive to an inner surface of the collection cup 24” [Col 3, lines 34-36]; Fig 1), and a second attachment mechanism (“patches 36 are preferably a double-sided tape cut to length and attached to the support plate 14” [Col 3, lines 44-46]; Fig 1); wherein the sheet (“funnel 16 preferably comprises a flexible sheet material” [Col 3, lines 13-14]; Fig 1) has an outer edge (“the funnel 16 attaches around a perimeter of the support plate 14” [Col 3, lines 9-10]; Fig 1) and a hole (opening 18; Fig 1) in the center creating an inner edge (“funnel 16 extends away from the plate 14 and tapers inwardly to define a distal end 22 opposed to the first edge and at defining the opening 18” [Col 3, lines 11-13]; Fig 1), the hole (opening 18; Fig 1) being similar in size to an opening (Fig 1) in the collection container (collection cup 24; Fig 1) wherein the sheet (“funnel 16 preferably comprises a flexible sheet material” [Col 3, lines 13-14]; Fig 1) has at least one slit (first opening 40; Fig 1) located near the inner edge (“funnel 16 extends away from the plate 14 and tapers inwardly to define a distal end 22 opposed to the first edge and at defining the opening 18” [Col 3, lines 11-13]; Fig 1); wherein the sheet (“funnel 16 preferably comprises a flexible sheet material” [Col 3, lines 13-14]; Fig 1) is made from a thin, flexible, water-resistant material (“The sheet material is preferably a thin plastic film. The sheet material can also be a substantially water impermeable paper or the like” [Col 3, lines 16-19]) and is sized to fit (Fig 1) a toilet seat (plate 14; Fig 1); wherein the first attachment mechanism (“the distal end of the funnel 16 attaches with an adhesive to an inner surface of the collection cup 24” [Col 3, lines 34-36]; Fig 1) attaches the inner edge to the opening of the collection container (collection cup 24; Fig 1); and wherein the second attachment mechanism (“patches 36 are preferably a double-sided tape cut to length and attached to the support plate 14” [Col 3, lines 44-46]; Fig 1) secures the outer edge of the sheet (“funnel 16 preferably comprises a flexible sheet material” [Col 3, lines 13-14]; Fig 1) to a toilet seat or a bedpan (plate 14; Fig 1).

Regarding claim 2, Webb teaches the limitations to claim 1 as described above. Webb further teaches wherein the sheet (“funnel 16 preferably comprises a flexible sheet material” [Col 3, lines 13-14]; Fig 1) is made from wax paper, parchment paper, latex, silicone, nitrile, rubber, plastic, bio-degradable plastic or polymer (“The sheet material is preferably a thin plastic film. The sheet material can also be a substantially water impermeable paper or the like” [Col 3, lines 16-19]).

Regarding claim 10, Webb teaches the limitations to claim 1 as described above. Webb further teaches wherein the first attachment mechanism is adhesive, threading, luer lock, or male/female lock (“the distal end of the funnel 16 attaches with an adhesive to an inner surface of the collection cup 24” [Col 3, lines 34-36]; Fig 1).

Regarding claim 11, Webb teaches the limitations to claim 1 as described above. Webb further teaches wherein the second attachment mechanism is adhesive or elastic (“patches 36 are preferably a double-sided tape cut to length and attached to the support plate 14” [Col 3, lines 44-46]; Fig 1).

Regarding claim 13, Webb teaches and the funnel of claim 1 as described above. Webb further teaches a sample collection assembly (collection device 10; Fig 1) comprising: a collection container (collection cup 24; Fig 1), the collection container having an opening (“A collection cup 24 removably attaches to the distal end 22 and extends through the opening 18.” [Col 3, lines 20-21]), and a lid that covers the opening (cap 32; Fig 1); wherein the funnel is stored inside the container prior to use (Examiner’s note: the funnel of Webb is capable of being stored inside the container prior to use). Moreover, the limitation: "stored inside the container prior to use" does not impart further structural limitation. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Regarding claim 14, Webb teaches the limitations to claim 13 as described above. Webb further teaches wherein the sheet is made from wax paper, parchment paper, latex, silicone, nitrile, rubber, plastic, bio-degradable plastic or polymer (“The sheet material is preferably a thin plastic film.” [Col 3, lines 16-17]).

Regarding claim 21, Webb teaches the limitations to claim 13 as described above. Webb further teaches wherein the first attachment mechanism is adhesive, threading, luer lock, or male/female lock (“the distal end of the funnel 16 attaches with an adhesive to an inner surface of the collection cup 24” [Col 3, lines 34-36]; Fig 1).

Regarding claim 22, Webb teaches the limitations to claim 13 as described above. Webb further teaches wherein the second attachment mechanism is adhesive or elastic (“patches 36 are preferably a double-sided tape cut to length and attached to the support plate 14” [Col 3, lines 44-46]; Fig 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-9 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Webb et al. (US 6,358,477), hereinafter Webb, as applied to claims 1 and 13, and further in view of Lipinsky et al. (US 9,155,525), hereinafter Lipinsky.

Regarding claim 4, Webb teaches the limitations to claim 1 as described above. Webb does not explicitly teach wherein the at least one slit is one to two inches in length. 
However, Lipinsky teaches wherein the at least one slit is one to two inches in length (“This overflow outlet 90 need only be about 1/8-inch in diameter.” [Col 9, lines 12-13]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the collection device of Webb to further include wherein the at least one slit is one to two inches in length based on the teachings of Lipinsky, as a way of a collection device that can be easily mounted inside a toilet bowl [Col 4, lines 42-43]. Moreover, it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art, since such a modification would have involved a mere change in the size of a component. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 5, Webb teaches a funnel (funnel 16; Fig 1) for use with a sample collection container (“for obtaining urine samples” [Col 2, lines 57-58]), a first attachment mechanism (“the distal end of the funnel 16 attaches with an adhesive to an inner surface of the collection cup 24” [Col 3, lines 34-36]; Fig 1), and a second attachment mechanism (“patches 36 are preferably a double-sided tape cut to length and attached to the support plate 14” [Col 3, lines 44-46]; Fig 1); and a hole (opening 18; Fig 1) in the center creating an inner edge (“funnel 16 extends away from the plate 14 and tapers inwardly to define a distal end 22 opposed to the first edge and at defining the opening 18” [Col 3, lines 11-13]; Fig 1), the hole (opening 18; Fig 1) being similar in size to an opening (Fig 1) in the collection container (cup 60; Fig 2), and the second sheet are made from a thin, flexible, water-resistant material (“The sheet material is preferably a thin plastic film. The sheet material can also be a substantially water impermeable paper or the like” [Col 3, lines 16-19]). Webb does not explicitly teach comprising a first sheet, a second sheet, an adsorbent pad, wherein the first sheet has an outer edge; wherein the first sheet is stacked on top of the second sheet and the adsorbent pad in about the center; wherein the second sheet has an outer edge, wherein the second sheet has at least one slit located near the inner edge; wherein the first sheet is stacked on top of the second sheet; wherein the first sheet are made from a thin, flexible, water-resistant material and are sized to fit a toilet seat or bedpan; wherein the first attachment mechanism attaches the inner edge of the second sheet to the opening of the collection container; and wherein the second attachment mechanism secures the outer edge of the first sheet and the outer edge of the second sheet to a toilet seat or a bedpan.

    PNG
    media_image2.png
    590
    1234
    media_image2.png
    Greyscale
However, Lipinsky teaches comprising a first sheet (urine flow barrier shield 102 (water-soluble top layer 120, memory retention layer 126; Fig 11); Fig 10), a second sheet (side walls 28; Fig 3), an adsorbent pad (absorbent layer 122; Fig 11), wherein the first sheet (urine flow barrier shield 102 (water-soluble top layer 120, memory retention layer 126; Fig 11); Fig 10) has an outer edge (“The top layer 120 comprises a water-soluble film layer that extends across the entire barrier shield 102” [Col 10, lines 29-31]; Fig 11) and the adsorbent pad (absorbent layer 122; Fig 11) in about the center (“Positioned immediately below this water-soluble top layer 120 is an absorbent layer 122” [Col 10, lines 52-53]; Fig 11); wherein the second sheet (side walls 28; Fig 3) has an outer edge (flanged lip 36; Fig 3), wherein the second sheet has at least one slit located near the inner edge (overflow outlet 90; Fig 6); wherein the first sheet is stacked on top of the second sheet (“With the urine flow barrier shield 102 positioned along the top portion of the collection vessel 26 with its perimeter edge 112 secured to the interior lipped surfaces 116 of the collection vessel” [Col 11, lines 38-41]; “This urine flow 
    PNG
    media_image3.png
    866
    1155
    media_image3.png
    Greyscale
barrier shield 102 should be shaped and dimensioned so that its outer perimeter 112 roughly conforms to the interior side walls 28 near the top of the collection vessel 26” [Col 10, lines 9-12]; Fig 11); wherein the first sheet are made from a thin, flexible, water-resistant material (“memory retention layer 126 should be formed from a suitable plastic material that has imparted to it the necessary thermoplastic memory properties” [Col 11, lines 3-5]) and are sized to fit a toilet seat or bedpan (“Collection vessel 26 should be sized, so that it fills substantially all of the opening of toilet bowl 14 with flanged lip 36 resting on the top of the toilet bowl” [Col 6, lines 49-51]; Fig 2); wherein the first attachment mechanism attaches the inner edge of the second sheet to the opening of the collection container (“male threads 50 (not shown) formed along the exterior of side walls 42 of the sample collection container 40 can mate with female threads 52 (not shown) formed in side wall 28b along the perimeter of the outlet port 34” [Col 7, lines 43-46]; Fig 5); and wherein the second attachment mechanism secures the outer edge of the first sheet and the outer edge of the second sheet to a toilet seat or a bedpan (“a plurality of adhesive strips 37 or other suitable securement means affixed to the top surface of flanged lip 36 can be used to attached collection vessel 26 to the bottom surface of toilet seat 18, as shown in FIG. 2” [Col 6, lines 55-58]; Fig 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the collection device of Webb to further include comprising a first sheet, a second sheet, an adsorbent pad, wherein the first sheet has an outer edge; wherein the first sheet is stacked on top of the second sheet and the adsorbent pad in about the center; wherein the second sheet has an outer edge, wherein the second sheet has at least one slit located near the inner edge; wherein the first sheet is stacked on top of the second sheet; wherein the first sheet are made from a thin, flexible, water-resistant material and are sized to fit a toilet seat or bedpan; wherein the first attachment mechanism attaches the inner edge of the second sheet to the opening of the collection container; and wherein the second attachment mechanism secures the outer edge of the first sheet and the outer edge of the second sheet to a toilet seat or a bedpan based on the teachings of Lipinsky, as a way of a collection device that can be easily mounted inside a toilet bowl [Col 4, lines 42-43].

Regarding claim 6, Webb and Lipinsky teach the limitations to claim 5 as described above. Webb further teaches and the second sheet are made from wax paper, parchment paper, latex, silicone, nitrile, rubber, plastic, bio-degradable plastic or polymer (“The sheet material is preferably a thin plastic film. The sheet material can also be a substantially water impermeable paper or the like” [Col 3, lines 16-19]). Modified Webb does not explicitly teach wherein the first sheet are made from wax paper, parchment paper, latex, silicone, nitrile, rubber, plastic, bio-degradable plastic or polymer.
However, Lipinsky teaches wherein the first sheet are made from wax paper, parchment paper, latex, silicone, nitrile, rubber, plastic, bio-degradable plastic or polymer (“memory retention layer 126 should be formed from a suitable plastic material that has imparted to it the necessary thermoplastic memory properties” [Col 11, lines 3-5]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the collection device of modified Webb to further include wherein the first sheet are made from wax paper, parchment paper, latex, silicone, nitrile, rubber, plastic, bio-degradable plastic or polymer based on the teachings of Lipinsky, as a way of a collection device that can be easily mounted inside a toilet bowl [Col 4, lines 42-43].

Regarding claim 7, Webb and Lipinsky teach the limitations to claim 5 as described above. Modified Webb does not explicitly teach wherein the first sheet are 1 mil to 5 mil thick.
However, Lipinsky teaches wherein the first sheet are 1 mil to 5 mil thick (“This water-soluble film layer should preferably be about 0.005-0.010 inches in thickness” [Col 10, lines 50-51]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the collection device of modified Webb to further include wherein the first sheet are 1 mil to 5 mil thick, as a way of a collection device that can be easily mounted inside a toilet bowl [Col 4, lines 42-43].

Regarding claim 8, Webb and Lipinsky teach the limitations to claim 5 as described above. Modified Webb does not explicitly teach wherein the at least one slit in the second sheet is one to two inches in length.
However, Lipinsky teaches wherein the at least one slit in the second sheet is one to two inches in length (“This overflow outlet 90 need only be about 1/8-inch in diameter.” [Col 9, lines 12-13]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the collection device of modified Webb to further include wherein the at least one slit in the second sheet is one to two inches in length based on the teachings of Lipinsky, as a way of a collection device that can be easily mounted inside a toilet bowl [Col 4, lines 42-43]. Moreover, it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art, since such a modification would have involved a mere change in the size of a component. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 9, Webb and Lipinsky teach the limitations to claim 5 as described above. Modified Webb does not explicitly teach wherein the first attachment mechanism is adhesive, threading, luer lock, or male/female lock. 
However, Lipinsky teaches wherein the first attachment mechanism is adhesive, threading, luer lock, or male/female lock (“male threads 50 (not shown) formed along the exterior of side walls 42 of the sample collection container 40 can mate with female threads 52 (not shown) formed in side wall 28b along the perimeter of the outlet port 34” [Col 7, lines 43-46]; Fig 5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the collection device of modified Webb to further include wherein the first attachment mechanism is adhesive, threading, luer lock, or male/female lock based on the teachings of Lipinsky, as a way of a collection device that can be easily mounted inside a toilet bowl [Col 4, lines 42-43].

Regarding claim 16, Webb teaches the limitations to claim 13 as described above. Webb does not explicitly teach wherein the at least one slit is one to two inches in length. 
However, Lipinsky teaches wherein the at least one slit is one to two inches in length (“This overflow outlet 90 need only be about 1/8-inch in diameter.” [Col 9, lines 12-13]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the collection device of Webb to further include wherein the at least one slit is one to two inches in length based on the teachings of Lipinsky, as a way of a collection device that can be easily mounted inside a toilet bowl [Col 4, lines 42-43]. Moreover, it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art, since such a modification would have involved a mere change in the size of a component. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 17, Webb and Lipinksy teach the limitations to claim 5 as described above. Modified Webb teaches and the funnel of claim 5 as described above. Webb further teaches a sample collection assembly (collection device 10; Fig 1) comprising: a collection container (collection cup 24; Fig 1), the collection container having an opening (“A collection cup 24 removably attaches to the distal end 22 and extends through the opening 18.” [Col 3, lines 20-21]), and a lid that covers the opening (cap 32; Fig 1); wherein the funnel is stored inside the container prior to use (Examiner’s note: the funnel of Webb is capable of being stored inside the container prior to use). Moreover, the limitation: "stored inside the container prior to use" does not impart further structural limitation. It was been held that claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Regarding claim 18, Webb and Lipinsky teach the limitations to claim 17 as described above. Webb further teaches and the second sheet are made from wax paper, parchment paper, latex, silicone, nitrile, rubber, plastic, bio-degradable plastic or polymer (“The sheet material is preferably a thin plastic film. The sheet material can also be a substantially water impermeable paper or the like” [Col 3, lines 16-19]). Webb does not explicitly teach wherein the first sheet are made from wax paper, parchment paper, latex, silicone, nitrile, rubber, plastic, bio-degradable plastic or polymer.
However, Lipinsky teaches wherein the first sheet are made from wax paper, parchment paper, latex, silicone, nitrile, rubber, plastic, bio-degradable plastic or polymer (“memory retention layer 126 should be formed from a suitable plastic material that has imparted to it the necessary thermoplastic memory properties” [Col 11, lines 3-5]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the collection device of modified Webb to further include wherein the first sheet are made from wax paper, parchment paper, latex, silicone, nitrile, rubber, plastic, bio-degradable plastic or polymer based on the teachings of Lipinsky, as a way of a collection device that can be easily mounted inside a toilet bowl [Col 4, lines 42-43].

Regarding claim 19, Webb and Lipinsky teach the limitations to claim 17 as described above. Modified Webb does not explicitly teach wherein the first sheet and the second sheet are 1 mil to 5 mil thick. 
However, Lipinsky teaches wherein the first sheet and the second sheet are 1 mil to 5 mil thick (“This water-soluble film layer should preferably be about 0.005-0.010 inches in thickness” [Col 10, lines 50-51]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the collection device of modified Webb to further include based on the teachings of Lipinsky, as a way of a collection device that can be easily mounted inside a toilet bowl [Col 4, lines 42-43].

Regarding claim 20, Webb and Lipinsky teach the limitations to claim 17 as described above. Modified Webb does not explicitly teach wherein the at least one slit in the second sheet is one to two inches in length.
However, Lipinsky teaches wherein the at least one slit in the second sheet is one to two inches in length (“This overflow outlet 90 need only be about 1/8-inch in diameter.” [Col 9, lines 12-13]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the collection device of modified Webb to further include wherein the at least one slit in the second sheet is one to two inches in length based on the teachings of Lipinsky, as a way of a collection device that can be easily mounted inside a toilet bowl [Col 4, lines 42-43]. Moreover, it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art, since such a modification would have involved a mere change in the size of a component. In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 3, 15 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Webb et al. (US 6,358,477), hereinafter Webb, as applied to claims 1 and 13 above, and further in view of Gallardo et al. (US 8,690,794), hereinafter Gallardo.

Regarding claim 3, Webb teaches the limitations to claim 1 as described above. Webb does not explicitly teach wherein the sheet is 1 mil to 5 mil thick. 
However, Gallardo teaches wherein the sheet is 1 mil to 5 mil thick (“the collector seat rim thickness 491 can be about 1/16-3/16 inches thick, including about 2/16 inches thick. However, in other embodiments, the collector seat rim thickness 491 can be smaller or greater than the values above.” [Col 5, lines 46-50]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the collection device of Webb to further include wherein the sheet is 1 mil to 5 mil thick based on the teachings of Gallardo, as a way of a monolithic sample collection body…for placement on a toilet [Col 1, lines 42-45]. Moreover, it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art, since such a modification would have involved a mere change in the size of a component. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 15, Webb teaches the limitations to claim 13 as described above. Webb does not explicitly teach wherein the sheet is 1 mil to 5 mil thick.
However, Gallardo teaches wherein the sheet is 1 mil to 5 mil thick (“the collector seat rim thickness 491 can be about 1/16-3/16 inches thick, including about 2/16 inches thick. However, in other embodiments, the collector seat rim thickness 491 can be smaller or greater than the values above.” [Col 5, lines 46-50]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the collection device of Webb to further include wherein the sheet is 1 mil to 5 mil thick based on the teachings of Gallardo, as a way of a monolithic sample collection body…for placement on a toilet [Col 1, lines 42-45]. Moreover, it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art, since such a modification would have involved a mere change in the size of a component. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 25, Webb teaches the limitations to claim 13 as described above. Webb does not explicitly teach wherein the dimensions of the collection container are approximately three and one eighth inches wide and one and one half inches deep. 
However, Gallardo teaches wherein the dimensions of the collection container are approximately three and one eighth inches wide (“The cup rim outer diameter 840 can be in the range of about 2-3 inches, and about 2.25-2.75 inches, including about 2.11 inches or any other appropriate cup rim outer diameter 840 to allow the releasable coupling of a sample cup 120 to the collector port 150 using the collector port coupler 160” [Col 16, lines 51-55]) and one and one half inches deep (“The cup height 850 can be in the range of about 1.75-3.75 inches, about 2-3.5 inches, about 2.25-3.25 inches, and about 2.5-3 inches including about 2.75 inches or any other cup height 850 which allows the sample collection device 100 to be sizes to fit within a toilet bowl 210 as described above” [Col 16, lines 62-67]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the collection device of Webb to further include wherein the dimensions of the collection container are approximately three and one eighth inches wide and one and one half inches deep based on the teachings of Gallardo, as a way of a monolithic sample collection body…for placement on a toilet [Col 1, lines 42-45]. Moreover, it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art, since such a modification would have involved a mere change in the size of a component. In re Rose, 105 USPQ 237 (CCPA 1955).


    PNG
    media_image4.png
    785
    831
    media_image4.png
    Greyscale
Regarding claim 26, Webb teaches the sample collection assembly of claim 13 as described above. Gallardo teaches a method of collecting a waste sample from a person comprising the steps of: obtaining the sample collection assembly of claim 13 (“at step 1210, a person (e.g., user, medical assistant) assembles the sample collection device 100” [Col 20, lines 55-56]; assemble device 1210; Fig 12); removing the cap from the container (“a person (e.g., the user) places the assembled sample collection device 100, in this case the collection bowl 110 coupled with the sample cup 120” [Col 21, lines 3-5]); assembling the funnel by pulling the sheet out of the container and spreading out the sheet (“in this case the collection bowl 110 coupled with the sample cup 120 (as disclosed with reference to the above figures), on the bare toilet rim 205 of the toilet bowl 210” [Col 21, lines 4-7]; place assembled device on toilet rim 1220; Fig 12); using the second attachment mechanism to secure the outer edge of the sheet to the toilet seat or bedpan (“in this case the collection bowl 110 coupled with the sample cup 120 (as disclosed with reference to the above figures), on the bare toilet rim 205 of the toilet bowl 210” [Col 21, lines 4-7]); collect the waste sample (“the user empties the entire contents of their bladder into the sample collection device 100” [Col 21, lines 28-29]; Fig 12); remove the funnel (“at step 1250, a person (e.g., the user) removes the sample cup 120 from the collection bowl 110” [Col 21, lines 54-55]; remove device sample cup from device 1250; Fig 12); and secure the cap on the container (“at step 1255, a person (e.g., the user) places a cap on the sample cup 120” [Col 21, lines 56-57]).

Claims 12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Webb et al. (US 6,358,477), hereinafter Webb, as applied to claims 1 and 13 above, and further in view of Davis (US 5,595,187), hereinafter Davis.

Regarding claim 12, Webb teaches the limitations to claim 1 as described above. Webb does not explicitly teach wherein the funnel is manufactured in clean room conditions. 
However, Davis teaches wherein the funnel is manufactured in clean room conditions (“Alternately the lid is attached to the cup 12 then both are sterilized together, with the test strip 30, plastic 32, and label being applied afterwards in a "clean” environment.” [Col 4, lines 63-65]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the collection device of Webb to further include wherein the funnel is manufactured in clean room conditions based on the teachings of Davis, as a way for a specimen cup system that can be store and transported as a unit…until such an operation is desired [Col 4, lines 58-63]. Moreover, the limitation: "manufactured in clean room conditions" does not impart further structural limitation. The determination of patentability is based on the product itself and does not depend on the method of production (See MPEP 2113, product-by-process claims).

Regarding claim 23, Webb teaches the limitations to claim 13 as described above. Webb does not explicitly teach wherein the collection container, funnel, first attachment mechanism, and second attachment mechanism are manufactured under clean room conditions. 
However, Davis teaches wherein the collection container, funnel, first attachment mechanism, and second attachment mechanism are manufactured under clean room conditions (“Alternately the lid is attached to the cup 12 then both are sterilized together, with the test strip 30, plastic 32, and label being applied afterwards in a "clean” environment.” [Col 4, lines 63-65]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the collection device of Webb to further include wherein the collection container, funnel, first attachment mechanism, and second attachment mechanism are manufactured under clean room conditions based on the teachings of Davis, as a way for a specimen cup system that can be store and transported as a unit…until such an operation is desired [Col 4, lines 58-63]. Moreover, the limitation: "manufactured under clean room conditions" does not impart further structural limitation. The determination of patentability is based on the product itself and does not depend on the method of production (See MPEP 2113, product-by-process claims).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Webb et al. (US 6,358,477), hereinafter Webb, as applied to claim 13 above, and further in view of Tung et al. (US 7,438,852), hereinafter Tung.

Regarding claim 24, Webb teaches the limitations to claim 13 as described above. Webb does not explicitly teach wherein the collection container is made of injection molded plastic manufactured in clean room conditions. 
However, Tung teaches wherein the collection container is made of injection molded plastic manufactured in clean room conditions (“For example, the cup and lid may be made from injection molded plastic” [Col 6, lines 30-32]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the collection device of Webb to further include wherein the collection container is made of injection molded plastic manufactured in clean room conditions based on the teachings of Tung, as a way of manufacturing techniques [Col 6, line 30]. Moreover, the limitation: "made of injection molded plastic manufactured in clean room conditions" does not impart further structural limitation. The determination of patentability is based on the product itself and does not depend on the method of production (See MPEP 2113, product-by-process claims).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Webb et al. (US 6,358,477), hereinafter Webb, further in view of Lipinsky et al. (US 9,155,525), hereinafter Lipinsky, as applied to claim 17 above, and further in view of Gallardo (US 8,690,794), hereinafter Gallardo.

Regarding claim 27, Webb and Lipinsky teach the sample collection assembly of claim 17 as described above. Gallardo teaches a method of collecting a waste sample from a person comprising the steps of: obtaining the sample collection assembly of claim 17 (“at step 1210, a person (e.g., user, medical assistant) assembles the sample collection device 100” [Col 20, lines 55-56]; assemble device 1210; Fig 12); removing the cap from the container (“a person (e.g., the user) places the assembled sample collection device 100, in this case the collection bowl 110 coupled with the sample cup 120” [Col 21, lines 3-5]); assembling the funnel by pulling the first sheet and the second sheet out of the container and spreading out the first sheet and the second sheet (“in this case the collection bowl 110 coupled with the sample cup 120 (as disclosed with reference to the above figures), on the bare toilet rim 205 of the toilet bowl 210” [Col 21, lines 4-7]; place assembled device on toilet rim 1220; Fig 12); using the second attachment mechanism to secure the outer edge of the first sheet and the outer edge of the second sheet to the toilet seat or bedpan (“in this case the collection bowl 110 coupled with the sample cup 120 (as disclosed with reference to the above figures), on the bare toilet rim 205 of the toilet bowl 210” [Col 21, lines 4-7]); collect the waste sample (“the user empties the entire contents of their bladder into the sample collection device 100” [Col 21, lines 28-29]; Fig 12); remove the funnel (“at step 1250, a person (e.g., the user) removes the sample cup 120 from the collection bowl 110” [Col 21, lines 54-55]; remove device sample cup from device 1250; Fig 12); and secure the cap on the container (“at step 1255, a person (e.g., the user) places a cap on the sample cup 120” [Col 21, lines 56-57]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS CHIANG whose telephone number is (571)272-5704. The examiner can normally be reached M-F, 7:30a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS CHIANG/
Examiner, Art Unit 3791    

/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791